LOUIS J. FREEMAN and GANNETT COMPANY, INC., Defendants Below, Appellants,
v.
LYNNE G. BALDERSON and RICHARD C. BALDERSON, Plaintiffs Below, Appellees.
No. 651, 2007.
Supreme Court of Delaware.
Submitted: December 18, 2007.
Decided: December 21, 2007.
Before STEELE, Chief Justice, HOLLAND and BERGER, Justices.

ORDER
RANDY J. HOLLAND, Justice.
This 21st day of December 2007, it appears to the Court that:
1) The appellants have filed an application for this Court to accept an appeal for interlocutory review.
2) On May 9, 2007, the Superior Court entered an Order and Opinion granting the Plaintiffs' Motion for a New Trial and denying the Defendants' Motion for Costs. The Superior Court ruled that there was no evidence to suggest that the Plaintiff suddenly left the curb and walked into the path of the Defendants' vehicle and therefore, the jury instruction regarding the pedestrian's duty was improperly given. The Defendants filed a Motion for Reargument regarding the Motion for Costs and the Motion for a New Trial. The Defendants' Motion for Reargument was denied by Order of the Superior Court on November 27, 2007.
3) The Superior Court declined to certify this proceeding for interlocutory review. This Court has considered the decisions of the Superior Court to grant a new trial, deny reargument and declining to certify the matter for interlocutory review, as well as the submissions to this Court by the parties.
3) Applications for interlocutory review are addressed to the sound discretion of this Court and are accepted only in extraordinary circumstances. In the exercise of its discretion, this Court has concluded that the applications for interlocutory review do not meet the requirements of Supreme Court Rule 42 and should be refused.
NOW, THEREFORE, IT IS HEREBY ORDERED that the application for interlocutory review in this matter be, and the same is hereby, REFUSED.